Citation Nr: 1602322	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for ulcerative colitis, currently rated as noncompensable. 

2.  Entitlement to an increased disability rating for hypertension, currently rated as 10 percent disabling.  

3.  Entitlement to an initial disability rating in excess of 70 percent for depression.  

4.  Entitlement to service connection for residuals of a stroke.  

5.  Entitlement to service connection for diabetes mellitus, type II.  

6.  Entitlement to service connection for obesity.  

7.  Entitlement to service connection for a left eye condition, to include loss of vision and glaucoma, claimed as secondary to service-connected disabilities.

8.  Entitlement to service connection for renal failure, to include as secondary to service-connected hypertension and/or service-connected ulcerative colitis. 

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a low back disability.  

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the right great toe.

12.  Entitlement to an earlier effective date than November 24, 2008, for the grant of service connection for erectile dysfunction and the award of special monthly compensation for the loss of use of a creative organ.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1972 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008, June 2013, September 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2011 decision, the Board awarded an initial evaluation of 70 percent for a depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2012 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating that portion of the Board's decision which denied an evaluation in excess of 70 percent for a depressive disorder.  The Board again remanded the issue of entitlement to an initial evaluation in excess of 70 percent for a depressive disorder in September 2013.  The matter is back before the Board for appellate consideration.  

Also in the October 2011 decision, the Board remanded the Veteran's claim of entitlement to service connection for a left eye condition, to include loss of vision and glaucoma.  This matter was again remanded in a September 2013 Board decision that was separate from the September 2013 Board decision that remanded the Veteran's increased disability rating claim for depression.  The claim is back before the Board for appellate consideration.

In various VA Form 9 substantive appeals, the Veteran requested a hearing for his appealed claims.  The Veteran requested to withdraw his hearing request in an October 2015 correspondence.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).

However, in February 2011, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for high cholesterol and entitlement to reimbursement of monies spent for fee based prescriptions have not been adjudicated by the RO in the first instance and, therefore, are not within the Board's jurisdiction.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claims of entitlement to an increased disability rating for ulcerative colitis; entitlement to service connection for residuals of a stroke; renal failure; PTSD; a low back disability; a left eye condition, to include loss of vision and glaucoma; entitlement to compensation under 38 U.S.C.A. § 1151 for the right great toe; and entitlement to an earlier effective date for the award of service connection for erectile dysfunction, to include special monthly compensation for loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2014, the Veteran submitted a written statement withdrawing his appeals of entitlement to service connection for diabetes mellitus, type II, and for obesity. 

2.  Throughout the appeals period, the Veteran's hypertension has been manifested by a need for continuous medication and a history of diastolic pressures predominantly 100 or more; diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more have not been shown.

3.  Throughout the appeal period, the Veteran's depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection obesity have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a disability rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC7101 (2015).

4.  The criteria for an initial disability rating in excess of 70 percent for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC 9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202 (2015). 

The Veteran perfected appeals of the denials of en entitlement to service connection for diabetes mellitus, type II, and for obesity.  Subsequent to certification of these appeals to the Board, in a signed written statement submitted in September 2015, the Veteran requested withdrawal of his appeals.  In view of his expressed desire, further action with regard to these claims is not appropriate. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records and records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations in March 2008, April 2014, and June 2014.  That resulting reports described the Veteran's claimed disabilities, reflect consideration of the relevant history, and provided an adequate rationale for the conclusions reached.  The Board finds them adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Regarding the Veteran's claim for an increased initial disability rating for depression, the Board also finds compliance with the directives of the September 2013 remand.  At that time, the Board directed that an examination and opinion be obtained that assessed the Veteran's current severity of his depression.  The examiner was also directed to opine as to whether the Veteran's depression resulted in total occupational and social impairment.  The examination and opinion were provided in April 2014.  Thus, there has been compliance with the Board's September 2013 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

Depression

Diagnostic Code 9434 is governed by the General Rating Formula for Mental Disorders (formula).  A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 DC 9434.  

According to the GAF scale in DSM IV, a GAF score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). A GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.

A report of mental health consultation at VAMC Durham, dated in October 2007, noted a history of debilitating hidradenitis suppurativa and depression.  It was noted that the Veteran was followed in Winston Salem for depression and insomnia.  He was diagnosed with depression in early 2007 and treated with citalopram, seroquel for sleep and trazadone.  His depression started insidiously over the years and was related to his chronic condition and accompanying pain.  He reported that quetiapine initially helped with sleep but now the combination of medications did nothing.  He reported that similarly his depression was unabated by medications.  Currently, he complained of getting a couple of hours of sleep per night.  He reported vivid nightmares related to real events.  He indicated that his energy was zapped and endorsed anhedonia.  He stated that his self-esteem is extremely low and he has isolated himself since 2004 due to shame and disgust about his illness.  He reported that he left his job as a real estate agent due in part to anxiety that other people could not stand the way his pustular lesions smelled.  

The examination report reflects that the Veteran indicated that his illness caused him to be very socially isolated and spend the majority of his day attending to skin care in order to prevent a recurrent outbreak.  The lesions were extremely painful and would often impinge upon his sleep.  He reported that he did not like to wear clothes because of the exquisite tenderness and stayed in a bathrobe.  The Veteran reported that he was concerned about what people think about him and his appearance.  

The Veteran reported that his nephew who had bipolar disorder committed suicide in April 2007 and that this upset him especially after the Veteran's brother in law had died in 2001.  He denied auditory hallucinations, except to say that sometimes he thinks he hears his name being called.  He denied paranoid delusions.  

The Veteran endorsed some generalized worrying which happened two to three times a month.  This was reportedly worse when he drank a lot of coffee.  He denied frank panic attacks.  He denied manic symptoms.  On mental status examination, the Veteran was oriented times four.  There were no abnormal movements.  It was noted that he was pleasant and made fair eye contact.  His speech was within normal limits and nonpressured.  Mood was depressed.  Affect was reactive and appropriate.  With respect to thought content, it was noted that the Veteran was preoccupied with disease, and appearance.  The Veteran denied suicidal or homicidal ideation, plan or intent.  He denied auditory and visual hallucinations.  He denied delusions.  The examiner noted that insight and judgment were fair.  Cognition was grossly intact.  A psychiatrist diagnosed depression and assigned a GAF score of 45.  

Outpatient records from the VA medical center in Durham, dated in November and December 2007, reflect an assessment of a history of depression since a diagnosis of hidradenitis suppurativa, largely related to social isolation, extreme low self-esteem, shame, loss of autonomy and financial freedom.  The Veteran indicated that his sleep was markedly impaired.  A physician diagnosed depression and assigned a GAF of 45. 

Upon VA examination in March 2008, it was noted that the Veteran complained of depression, anxiety and insomnia since the late 1990's.  Mental status evaluation revealed that the Veteran was alert, oriented and cooperative.  There was no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias.  The Veteran rated himself as moderately to severely anxious and depressed most of the time.  He had severe insomnia.  The Veteran reported difficulty with irritability and concentration as well.  He reported that he felt isolated from others.  He reported decreased interest in social activities, hobbies, etc.  The examiner assigned a GAF score of 40.  

Shortly thereafter, the Veteran presented for a follow-up visit for his depression at the VA medical center in May 2008.  He reported taking his medication but still having flare-ups of anger.  The Veteran identified having episodes of anger without physical violence, situational depression, and social isolation.  The treating physician diagnosed the Veteran with mood disorder due and assigned a GAF score of 50.  

In statements in support of his claim, the Veteran has indicated that he experiences violent outbursts due to his depressive symptoms.  The Veteran also received treatment through VA group therapy for his psychiatric condition.  

February 2009 VA treatment records show a mental status examination conducted of the Veteran.  The examination showed the Veteran was well-groomed, with no sweating or body odor.  He was cooperative, with no psychomotor agitation or retardation noted.  The Veteran made good eye contact during the examination.  Speech was normal.  Mood depressed and frustrated.  Affect was normal.  The Veteran's thought process was organized and goal directed.  There was no suicidal or homicidal ideation, paranoia, or delusions.  The Veteran also reported that he was beginning to believe his skin condition was not as bad as he typically thought it was regarding others' perception of his image.  Cognition and memory were intact, and attention/concentration was intact.  Insight was fair, and judgment was good.  The attending psychiatrist affirmed the diagnosis of depressive disorder and assigned a GAF score of 50.  

The February 2009 assessment was repeated until June 2009.  At that time VA treatment records document the Veteran presenting at the VA mental health clinic for treatment.  At that time, the Veteran appeared to be doing better overall.  He was much less anxious, but he still had isolative behavior.  A mental status examination showed the Veteran was well-groomed, with no sweating or body odor.  He was cooperative, with no psychomotor agitation or retardation noted.  The Veteran made good eye contact during the examination.  Speech was normal.  Mood was more cheerful.  Affect was normal.  The Veteran's thought process was organized and goal directed.  There was no suicidal or homicidal ideation, paranoia, or delusions.  The Veteran also reported that he was beginning to believe his skin condition was not as bad as he typically thought it was regarding others' perception of his image.  Cognition and memory were intact, and attention/concentration was intact.  Insight was fair, and judgment was good.  The attending psychiatrist affirmed the diagnosis of depressive disorder and assigned a GAF score of 55.  

Consistent with earlier reports, in his August 2009 substantive appeal, the Veteran reported having periods of unprovoked irritability with periods of violence and threatening behavior.  At that time, then having a 50 percent disability rating for major depressive disorder, the Veteran argued that his symptoms more closely approximated the criteria for a 70 percent disability rating.  

Pursuant to the Board's September 2013 remand, VA afforded the Veteran an examination to assess the severity of his major depressive disorder in April 2014.  The examiner affirmed this diagnosis, and found that the Veteran did not have any other mental diagnoses.  The examiner began by opining the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

During the clinical interview, the Veteran reported significant change to his social support since his last VA examination in 2008, including only having a relationship with his son and his wife. The Veteran reported primarily losing all other relationships since 2012.  The Veteran also reported ceasing attendance at church in 2013.  The Veteran reported difficulty in falling and staying asleep, a problem he had suffered from since the "1990s."  He indicated he had appetite decrease and weight fluctuation, also indicating he had memory difficulties.  The Veteran indicated he thought his wife was speaking to him sometimes when she had not actually said anything.  The Veteran denied any hallucinations.  

After examination, the examiner listed the Veteran's symptoms of his depression as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

The Veteran appeared for the interview on time, casually dressed, and neatly groomed.  He maintained good eye contact and was calm and pleasant for most of the session.  The Veteran did become visibly upset when discussing his frustrations with obtaining medications for his skin condition at the VA medical center.  He was able to repeat back five digits forward.  He was oriented to time, place, and situation.  He was able to recall two of three unrelated words, and guessed the third word correctly with a clue.  The Veteran denied suicidal or homicidal thoughts, intentions, or plans.  

The examiner recorded that through the Veteran's reports, his symptoms of depression had worsened over the past several years.  Specifically, the Veteran reported significant problems with memory and concentration, interpersonal difficulties, social isolation, and sleep disruption.  Despite this, the examiner found that the Veteran did not meet the criteria for total social and occupational impairment.  Explaining, the examiner noted the Veteran continued to have a relationship with his wife.  Despite comments indicating occasional irritability towards his wife, with accompanying arguments a few times per week, the Veteran reported that he overall had a good relationship with his wife.  The Veteran had decreased activities, but was still able to contribute to the process of managing finances, to shop for necessities once per week, and to advocate for himself through frequent phone calls to the appropriate government organizations.  The examiner found that the Veteran's abilities did not suggest total occupational and social impairment based on the symptoms of major depression.  As noted earlier, the examiner found that the Veteran did have impairment with deficiencies in most areas, including family, social, work, and mood.  

In a follow-up appointment at the VA medical center to review his psychotropic medications, the Veteran essentially reported the same symptoms as those reported in the April 2014 VA examination.  

Last, the Veteran appeared for a mental health evaluation in May 2015 at the VA medical clinic.  His chief complaint was that he was having sleep problems.  The Veteran reported having a tired mood and a reactive affect that was congruent with his stated mood.  He also reported previously seeing things out of the corner of his eyes during episodes of more severe depression.  The attending physician noted there was paranoia around the VA and his medications.  Insight and judgment were poor.  The attending physician diagnosed the Veteran with major depressive disorder and chronic stress related to health conditions.  

Initially, the Board notes the May 2015 VA mental health note was received by the AOJ after the issuance of the most recent statement of the case in April 2015.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a SSOC, it must prepare a supplemental statement of the case (SSOC) reviewing that evidence. 38 C.F.R. § 19.31(b)(1) (2015).  However, the Board finds the May 2015 mental health assessment to be duplicative of previous mental health assessments of records.  Accordingly, remand for the issuance of a new SSOC is not necessary in this case.  

Based on a thorough review of the evidence of record, the Board finds that a rating in excess of 70 percent for depression is not warranted.  The Veteran's symptoms included occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood.  The reports in the March 2008 and April 2014 VA examinations, as well as in VA treatment records over the course of the appeal, show symptoms that are consistent with the criteria of a 70 percent rating. 

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  

Particularly probative in this case is the April 2014 VA examiner's rationale for concluding the Veteran's depression did not result in total occupational and social He still able to contribute to the process of managing finances, shop for necessities once per week, and advocate for himself through frequent phone calls to the appropriate government organizations.  Therefore, while the Veteran's symptoms were certainly significant, they did not equate to total social and occupational impairment, nor did they equate in severity, frequency or duration to the level of the criteria demonstrated by the symptoms of a 100 percent rating - persistent hallucinations and danger to self and others, inappropriate behavior, or disorientation to time or place.

Because the Veteran's depression symptoms during this time period more closely approximate the criteria of a 70 percent rating, the Board finds that a rating higher than 70 percent for the time period on appeal is not warranted.  The claim for an initial disability rating in excess of 70 percent for major depressive disorder must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Hypertension

The Veteran's service-connected hypertension is rated under DC 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. Id.  

For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id.  

The Veteran contends that he is entitled to a higher evaluation for service connected hypertension.  He filed a claim for an increased disability rating in January 2013.

Unfortunately, the Veteran's service connected hypertension does not warrant an increase.  Review of VA treatment records shows that the Veteran's blood pressure was 148/104 in October 2012, 119/81 in March 2013, 162/97 in August 2013, 181/100 in November 2013, 123/72 in December 2013, 123/79 in December 2014, 11/65 in January 2015, 108/66 in January 2015, 121/37 in April 2015, and 116/72 in July 2015.  In a VA examination for the Veteran's hypertension in June 2014, the examiner noted that the Veteran's hypertension required continuous medication.  However, the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  At that time, the Veteran's blood pressure readings were 126/75, 126/85, and 124/82.  

Therefore, review of the record shows that the Veteran has not had diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more.

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has met or approximated the criteria for a 20 percent rating at any point.  As the preponderance of the evidence of record is against the claim; the benefit-of-the-doubt doctrine does not apply; and the claim for a disability rating in excess of 10 percent for hypertension must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of the claim for entitlement to service connection diabetes mellitus, type II, is dismissed.

The appeal of the claim for entitlement to service connection for obesity is dismissed.  

The claim for entitlement to an initial disability rating in excess of 70 percent for major depressive disorder is denied.  

The claim for entitlement to a disability rating in excess of 10 percent for hypertension is denied.  


REMAND

Regarding the Veteran's claim of service connection for a left eye condition, to include glaucoma and loss of vision, the Veteran was afforded an examination for this claim in April 2014, pursuant the Board's September 2013 remand.  The examiner opined that the Veteran's glaucoma was not at least as likely as not caused by any service-connected conditions, to include hypertension.  This opinion is inadequate.  First, the Veteran is claiming service connection for loss of vision and glaucoma.  Whether the Veteran's glaucoma caused his loss of vision has not been established in the Veteran's medical records.  The Veteran has submitted a December 2005 radiographic report that attributes the Veteran loss of vision to sequela of a prior ischemic left optic neuropathy.  The examiner's opinion and rationale should have addressed this history.  Additionally, the examiner failed to opine on whether the Veteran's loss of vision and glaucoma in the left eye were aggravated by any service-connected disabilities.  

Regarding the Veteran's claim of entitlement to service connection for residuals of a stroke, the Veteran asserted that his hypertension caused a "mini-stroke" in 2005.  He cites the December 2005 radiographic report as evidence of this stroke.  The Board notes that the Veteran's claim for service connection for residuals of a stroke is closely related to his claim of service connection for a left eye disability, to include glaucoma and loss of vision.  Neither claim may be decided based on the evidence currently of record.  Accordingly, an opinion must be obtained on remand that addresses these issues.  

Next, in a June 2013 Notice of Disagreement (NOD), the Veteran disagreed with the June 2013 rating decision denied his claim for entitlement to an increased disability rating for ulcerative colitis, his claims for entitlement to renal failure, PTSD, a low back disability, and his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the right great toe.  In a March 2015 NOD, the Veteran disagreed with a January 2015 rating decision that granted service connection for erectile dysfunction and assigned a noncompensable evaluation and granted special monthly compensation based on loss of use of a creative organ, effective November 24, 2008.  The Veteran argued that he was entitled to an earlier effective date for this award.  There is no Statement of the Case of record that addresses these claims.  As the Veteran has submitted timely NOD's, the Board is required to remand this matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to address the etiology of any current left eye condition and residuals of a stroke.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination, and the examination report should reflect that such a review was accomplished.  The examiner is requested to provide an opinion as to the following:

a. Identify any residuals of a stroke that may be present, to include any left eye disability.

b. Determine whether the Veteran's asserted stroke, and its residuals, is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) his service-connected hypertension.

c.  Determine whether any current left eye condition, to include retinopathy, glaucoma, or loss of vision, is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.  In providing this opinion, the examiner must address the December 2005 radiographic report that attributes the Veteran loss of vision to sequela of a prior ischemic left optic neuropathy.  Specifically, the examiner must address whether the ischemic event was caused by a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.  

d. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any current left eye condition, to include retinopathy, glaucoma, or loss of vision, has been aggravated (permanently worsened) by a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.  

2. Furnish the Veteran and his representative with a Statement of the Case pertaining to the Veteran's claim for entitlement to an increased disability rating for ulcerative colitis, his claims for entitlement to service connection for renal failure, PTSD, a low back disability, his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the right great toe, and his claim for an earlier effective than November 24, 2008, for the grant of service connection for erectile dysfunction and the award of special monthly compensation for the loss of use of a creative organ.  The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

3. Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


